DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/09/2022, with respect to the newly amended claim(s) 14-26 have been fully considered.  Upon further consideration, a new ground(s) of rejection is made in view of Bruemmer (US 2018/0038694) and Allen (US 2016/0266256) necessitated by Applicant’s amendment.

Additionally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Instead, Applicant has wholly recited the newly amended claim and alleged without support that “It is therefore believed that any review of the applied reference(s) does not in any way disclose the features of claim 14”. 
As such, Examiner is unable to dispute Applicant’s arguments except by presenting the prior art rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14 and 26 recites “wherein in the aggregating, directions of transmitted and received radar waves are used to combine the ascertained measurement data into measurement point clouds or groups of measurement points, wherein the clouds or the groups are formed as a function of a receiving angle of reflected radar waves, and/or
wherein distances between the formed groups are measured or calculated, and comparing the distances to the distances of the existing aggregated measurement data.”

The formulation of this limitation makes it unclear what steps are considered in the “and/or” clause.  Does the and/or clause only address the two limitations of “the clouds or the groups are formed as a function of a receiving angle of reflected radar waves, and/or wherein distances between the formed groups are measured or calculated, and comparing the distances to the distances”?

Further, a review of the specification makes it unclear if Applicant has prior disclosure for carrying out both of the clauses from the and/or limitation.  That is, where in the Specification is it recited that the method is both “forming the groups/clouds as a function of a receiving angle of reflected radar waves”, and “measuring or calculating distances between the formed groups and comparing the distances”?

Claim 26 recites “at least on external and/or internal processing unit”.  A review of the specification makes it unclear if Applicant has prior disclosure for carrying out both of the clauses from the and/or limitation. That is, it is unclear where in the specification there is supporting disclosure for both an internal and external processing unit simultaneously.    

Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer (US 2018/0038694) in view of Allen (US 2016/0266256).

Claim 14: Bruemmer discloses A method for mapping a surroundings of at least one vehicle and for locating the at least one vehicle (abstract, para 0009, 0010, fig 2B) the method comprising:
ascertaining, by at least one radar sensor of the at least one vehicle, measurement data of the surroundings of the vehicle (para 0047);
aggregating the measurement data of the at least one radar sensor (para 0047 “Data from each sensor are collected and processed and combined’);
comparing the aggregated measurement data with existing aggregated measurement data (para 0047 “identify features such as the edge of pavement, a curb, a fence, a passing light pole or street signal, or a house or office building.” , para 0070 reciting iterative processing of data, para 0074 disclosing using predetermined data signatures to identify certain features in an environment);
optimizing based on the comparison between the aggregated measurement data and the  existing aggregated measurement data, the aggregated measurement data by reducing measurement errors (para 0047 “Using various filtering and optimization techniques as would be known to one skilled in the art of UWB Radar technology, the returns are analyzed to identify specific real time characteristics or features.”, para 0074 disclosing optimizing radar data collection to identify certain features);
generating or updating based on the optimized aggregated measurement data, a map (para 0048-0050); and
locating the at least one vehicle on the generated or updated map by comparing the ascertained measurement data with the generated or updated map (para 0051-0054 disclosing refining the location of the object on the map based on the updated map)
wherein in the aggregating, directions of transmitted and received radar waves are used to combine the ascertained measurement data into measurement point clouds or groups of measurement points, wherein the clouds or the groups are formed as a function of a receiving angle of reflected radar waves, and/or wherein distances between the formed groups are measured or calculated, and comparing the distances to the distances of the existing aggregated measurement data (para 0042, 0043, 0053 disclosing generation of “point clouds” incorporating range and “scan angle” data, disclosing feature extraction using point cloud library matching to correlate “the edge feature data extracted from the map image area with the edge tracking data from UWB Radar images”)

Bruemmer does not specifically disclose the aggregation achieving the result of “to reduce a measurement data density of the ascertained measurement data and to reduce a storage space requirement of the measurement data”.

Allen discloses a vehicular lidar/radar system for correlating image data with map data for object localization (para 0003) further comprising aggregation of sensor data  to reduce a measurement data density of the ascertained measurement data and to reduce a storage space requirement of the measurement data (para 0038-0041 disclosing selection of pertinent data from received sensor data and storage of such data in order to “optimizes the geo-registered data for storage in a point database”).
It would have been obvious to modify the invention such that it comprised the above liitations, as taught by Allen, in order maintain only data considered to be useful (Allen para 0041)

Claim 15: Bruemmer discloses the measurement data of the at least one radar sensor are aggregated by a cluster analysis (para 0047 “Data from each sensor are collected and processed and combined’, para 0047 “identify features such as the edge of pavement, a curb, a fence, a passing light pole or street signal, or a house or office building.”, para 0070 reciting iterative processing of data, para 0074 disclosing using predetermined data signatures to identify certain features in an environment);

Claim 16: Bruemmer discloses the measurement data of the at least one radar sensor are filtered (para 0047 “Using various filtering and optimization techniques as would be known to one skilled in the art of UWB Radar technology, the returns are analyzed to identify specific real time characteristics or features.”)

Claim 17: Bruemmer discloses the aggregated measurement data form nodes, and connecting paths between the nodes are formed and compared for the comparison with the existing aggregated measurement data (para 0047 “Data from each sensor are collected and processed and combined’, para 0047 “identify features such as the edge of pavement, a curb, a fence, a passing light pole or street signal, or a house or office building.”, para 0070 reciting iterative processing of data, para 0074 disclosing using predetermined data signatures to identify certain features in an environment);

Claim 18: Bruemmer discloses at least one node is formed based on at least one measurement data cloud (para 0042, 0047, 0053)

Claim 19: Bruemmer discloses the nodes represent measurement locations of the at least one radar sensor and the connecting paths between the measurement locations are ascertained odometrically. (para 0042, 0047, 0053, 0074)

Claim 20: Bruemmer discloses the aggregated measurement data are compared with measurement data of at least one second sensor for reducing measurement errors (para 0047, 0070, 0074)

Claim 21: Bruemmer discloses the map is updated by superimposing optimized aggregated measurement data (para 0048-0050);

Claim 22: Bruemmer discloses the generated map is compressed (para 0050 “stored within the image file (GeoPDF and GeoTIFF are examples)’)

Claim 23: Bruemmer discloses the generated map is compressed by cluster formation, each cluster of the generated map being assigned a time stamp and older clusters being replaced by corresponding current clusters when the map is updated (para 0047, 0050, 0070, 0074)

Claim 24: Bruemmer discloses the compressed map is analyzed for detecting objects (para 0048-0054)

Claim 25: Bruemmer discloses the generated map is linked to at least one geographic map (fig 1 element 140)

Claim 26: Bruemmer discloses A system for implementing a method for mapping a surroundings of at least one vehicle and for locating the at least one vehicle (abstract, para 0009, 0010, fig 2B, para 0047);), the system comprising:
at least one vehicle having at least one radar sensor configured to ascertain measurement data (abstract, para 0009, 0010, fig 2B, para 0047)
at least one external and/or internal processing unit to generate or update a map based on the ascertained measurement data and to locate the at least one vehicle on the basis of the ascertained measurement data (para 0048-0054 disclosing refining the location of the object on the map based on the updated map)
wherein the at least one external and/or internal processing unit is configured to
aggregate the measurement data of the at least one radar sensor (para 0047 “Data from each sensor are collected and processed and combined’),
comparing the aggregated measurement data with the existing aggregated measurement data (para 0047 “identify features such as the edge of pavement, a curb, a fence, a passing light pole or street signal, or a house or office building.”, para 0070 reciting iterative processing of data, para 0074 disclosing using predetermined data signatures to identify certain features in an environment),
wherein based on the comparison between the aggregated measurement data and the  existing aggregated measurement data, the processing unit is further configured to optimize the aggregated measurement data by reducing measurement errors (para 0047 “Using various filtering and optimization techniques as would be known to one skilled in the art of UWB Radar technology, the returns are analyzed to identify specific real time characteristics or features.”, para 0074 disclosing optimizing radar data collection to identify certain features), and
generate or update the map based on the optimized aggregated measurement data (para 0048-0050)
wherein in the aggregating, directions of transmitted and received radar waves are used to combine the ascertained measurement data into measurement point clouds or groups of measurement points, wherein the clouds or the groups are formed as a function of a receiving angle of reflected radar waves, and/or wherein distances between the formed groups are measured or calculated, and comparing the distances to the distances of the existing aggregated measurement data (para 0042, 0043, 0053 disclosing generation of “point clouds” incorporating range and “scan angle” data, disclosing feature extraction using point cloud library matching to correlate “the edge feature data extracted from the map image area with the edge tracking data from UWB Radar images”)

Bruemmer does not specifically disclose the aggregation achieving the result of “to reduce a measurement data density of the ascertained measurement data and to reduce a storage space requirement of the measurement data”.

Allen discloses a vehicular lidar/radar system for correlating image data with map data for object localization (para 0003) further comprising aggregation of sensor data  to reduce a measurement data density of the ascertained measurement data and to reduce a storage space requirement of the measurement data (para 0038-0041 disclosing selection of pertinent data from received sensor data and storage of such data in order to “optimizes the geo-registered data for storage in a point database”).
It would have been obvious to modify the invention such that it comprised the above liitations, as taught by Allen, in order maintain only data considered to be useful (Allen para 0041)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648